Attachment
This Miscellaneous action mailed 10-29-21 is hereby VACATED and a new Letter Restarting Time to Respond is set forth below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Notice to Comply is in response to the communication filed 10-15-21.
	Claims 1, 6-8, 11-16 and 18-22 are pending in the instant application.

Sequence Compliance Notice
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Please provide corresponding SEQ. ID Nos. in the claims, figures and specification, as appropriate (see, e.g., claim 1, Figures 2A-2F).
Please provide the accompanying sequences and identifiers (SEQ ID Nos) s set forth above and as required for compliance under 37 C.F.R. 1.821 et seq.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
12-2-21
/JANE J ZARA/Primary Examiner, Art Unit 1635